I dissent. I do not think that the Industrial Accident Commission was without jurisdiction to make a supplemental award. It would be more in keeping with the purposes and tenor of the act to *Page 628 
hold that once the commission is vested with jurisdiction to deal with disability resulting from an accident, it retains jurisdiction until the disability ceases, or the period of 245 weeks from the date of the accident has expired, irrespective of whether the disability is continuous or recurrent, or results from one or more injuries caused by the same accident, or whether, in the case of more than one injury, the disability manifests itself at the same or at different times. Compensation is not given for an injury caused by accident, but for the disability resulting therefrom. (See section 15.) In this behalf it will be observed that the commission did not specifically mention the injury to the leg in its findings, but found that the applicant "was injured by accident," and "that by reason of said accident and injury, applicant sustained a temporary total disability." The award was made "as a temporary total disability indemnity because of an injury sustained by accident." And in making the supplemental award compensation was allowed, not for any specific injury, as, for instance, the blow on the chest, but "as a further indemnity by reason of a temporary total disability, . . . caused by the accident and injury forming the basis of this proceeding." The legislature, as the respondents point out, has not defined disabilities resulting from accidental means. The act merely classifies disabilities arising from accident as temporary, permanent, partial, or total. (Section 15 (b).) It is clearly intended by the act to provide compensation for all disability which extends beyond the first two weeks following the accident. (Id.)
In this case the injured employee did institute proceedings within six months from the date of the accident. In my opinion the jurisdiction thus vested continued in legal effect so as to cover any other disability resulting from the identical accident, for the injury to the leg and the blow on the chest were simultaneously caused by the fall of the timber.
It is not questioned but that if the injury to the chest, which ultimately caused disability, had been brought to the attention of the commission when the applicant appeared before it, or even after the first award had been made, but within six months from the date of the accident, or the last voluntary payment of compensation, he would have been entitled to a nominal disability indemnity therefor (section 25 (c)), and for that purpose to have the award, if already *Page 629 
made, amended. But it is insisted that as compensation for the disability resulting from the injury to the chest was not so claimed, the commission is without jurisdiction to act in the premises. This is tantamount to holding that the full effect of the accident must be known by the applicant, and reported by him within the statutory period, and, if not, compensation cannot be allowed. It seems to me that this conclusion rests upon a technical and narrow construction which is opposed to the whole spirit of the act. "Whenever this act, or any part or section thereof, is interpreted by a court, it shall be liberally construed by such court." (Section 86 (a).) Section 77 (a) provides: "All hearings and investigations before the commission or any member thereof, or any referee appointed thereby, shall be governed by this act and by the rules of practice and procedure adopted by the commission, and in the conduct thereof neither the commission nor any member thereof nor any referee appointed thereby shall be bound by the technical rules of evidence. No informality in any proceeding or in the manner of taking testimony shall invalidate any order, decision, award, rule or regulation made, approved or confirmed by the commission." The act contains no express provision that each particular injury must be described or made known within the said period, but merely requires, in this connection, notice as to the "nature of the injury" (section 20), and "the general nature of any dispute or controversy concerning compensation, or concerning any right of liability arising out of, or incident thereto." (Section 22.) As sections 25 (d) and 82 (b) do not specify the instances in which jurisdiction may be continued, in my view it should be held that the continuing jurisdiction applies to any case where jurisdiction is once vested by reason of disability resulting from accident, and that if there be a further disability, as contended here, compensation for such further disability must be allowed even though it be traced to an injury not expressly contemplated by the original award.
Nor do I think there is any proper basis of comparison between this applicant, and the injured employee in the given illustration who fails to make any report of his accident to the commission within the statutory period. The former put the law into motion following the accident, and seasonably challenged full investigation into his injured condition, while *Page 630 
the latter fails to exercise his rights. The commission had authority to act in the one case; it has no opportunity to act in the other.
As against the finding of the commission, this court can hardly hold that there was no causal connection between the injury to the chest and the tuberculosis. In the absence of fraud, or willful concealment, and neither is suggested by the circumstances of this case, it will be presumed that the blow on the chest did not lead the applicant to anticipate until after the period of six months had expired that it would result in disability.
Keeping the objects of the statute in mind, it does not seem just that the injured employee should be foreclosed because he failed to apply to the commission for additional relief within six months from the date of the accident, or last voluntary payment of disability indemnity. In its hearings the commission had ample opportunity to question the applicant fully as to the nature and extent of his injuries. This was not done, and no question was put to him either on behalf of the commission, the employer, or the insurer which would call for a disclosure of any other injury than the one to the foot. The act provides, also, that the applicant shall submit to an examination by physicians selected by the employer. (Section 21.) The applicant was so examined. He was also questioned by the physician for the commission. These examinations, however, were apparently confined to the condition of the injured foot, and no inquiry was made directly or indirectly of the applicant as to any other injury, although all parties had knowledge of the circumstances of the accident, and particularly that the applicant had been struck by a heavy timber which rendered him helpless. And it is not to be presumed that the applicant would not have answered truthfully questions concerning the blow on the chest if any had been put to him.
I think the construction placed upon the act by the majority opinion in the particulars discussed will tend to defeat the purpose and aims of the legislation. It is the plain import of the statute to dispense with the formalities and delays that attend upon ordinary litigation, to avoid or minimize the expense of employing counsel, and to confer upon the commission plenary power to efficiently and promptly deal with the claims of injured employees, who are not expected *Page 631 
to have an astute understanding of the provisions of the act, and who must depend upon the commission to guide them through the requirements thereof in securing all the disability indemnity to which they are rightfully entitled.